Citation Nr: 0841972	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, to include as a result of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971 and from September 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In October 2004, the veteran testified 
at a personal hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  The Board remanded the case for additional 
development in March 2005.  By rating decision in September 
2006, the RO granted service connection for diabetes mellitus 
and cataracts.  In a subsequent March 2007 rating decision 
service connection was granted for peripheral neuropathy for 
bilateral upper and lower extremities.  Therefore, the Board 
finds the issue listed on the title page of this decision is 
the only matter remaining for appellate review.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the veteran was provided VCAA notice by 
correspondence dated in March 2004, August 2004, and March 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

The Board remanded the veteran's claim for service connection 
for peripheral vascular disease in March 2005.  The reasons 
for this remand were to obtain additional medical records and 
to accord the veteran a VA examination from which an opinion 
could be derived explaining the etiology of his peripheral 
vascular disease.

Upon remand, a July 2006 VA examiner stated that the claims 
file was reviewed.  The examiner discussed pertinent service 
and medical history and concluded that "what is actually 
meant is cerebrovascular disease, his stroke."  It was noted 
that this was not attributable to the veteran's type 2 
diabetes.  The Board notes, however, that no opinion was 
provided addressing the etiology of peripheral vascular 
disease.  An August 2002 VA examination report included a 
diagnosis of peripheral vascular disease based on complaints 
of swelling and cyanosis and findings of discoloration in the 
veteran's feet.  Swelling and edema in the lower extremities 
were also noted in VA outpatient records dated in July 2000 
and April 2003.  In a November 2006 report the examiner 
expressed her opinion that an additional examination was not 
necessary and stated that the veteran had generalized atrophy 
and weakness secondary to his stroke, with neuropathy 
secondary to diabetes mellitus.  Again, no opinion was given 
regarding the etiology of any peripheral vascular disease.  
As the available evidence of record includes conflicting 
evidence concerning whether a diagnosis of peripheral 
vascular disease is appropriate, the Board finds additional 
development is required.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that RO compliance with 
a remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand another remand for 
corrective action is required.  The Court further held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the veteran's VA outpatient 
treatment records have not been obtained since November 2005.  
Appropriate efforts should be taken to ensure that all 
pertinent VA records are obtained.  Generally, VA medical 
records are held to be within the Secretary's control and are 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
peripheral vascular disease.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran's claim file should be 
reviewed by an appropriate VA physician 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
peripheral vascular disease as a result 
of active service or a service-connected 
disability.  The physician must 
specifically address whether a present 
diagnosis of peripheral vascular disease 
is appropriate and reconcile any opinion 
provided with the August 2002 VA 
examination findings.

All indicated examinations, tests, and 
studies are to be performed.  Opinions 
should be provided based on the results 
of any examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




